DETAILED ACTION

Introduction

1.	This office action is in response to Applicant's submission filed on 12/04/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are currently pending and examined below. 

Drawings

2.	The drawings filed on 12/04/2019 have been accepted and considered by the Examiner. 

Information Disclosure Statement

3.	The Information Statements (IDSs) filed on 12/04/2019 and 07/22/2021 have been accepted and considered in this office action and are in compliance with the provisions of 37 CFR 1.97.




                        Allowable Subject Matter

4.	Claims 1-20 are allowable over the prior art of record. The following is the examiner’s statement of the reasons for allowance. The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by independent claims. The applicant has provided a novel method for software selection by voice commands.  

Most pertinent prior art:

Takeuchi (U.S. Patent Application Publication # 2014/0142938 A1) in figure 1 and para 10, teaches a message processing device that is provided with the standard format text composing speech processing expert module for composing the standard format text message and the free format text composing speech processing expert module for composing the free format text message as the speech processing expert modules for recording the user speech as the message text, and the transmission expert module for transmission the recorded message text, so that the message text may be produced and sent based on a user speech input alone. Especially, this may respond to both of a case in which standard format text is wanted to be sent quickly and a case in which free format text is wanted to be sent, so that a system having a high degree of usability may be implemented.

Grossman (U.S. Patent Application Publication # 2014/0279925 A1) in its abstract, para 68 and figure 2, teaches a computerized system and method are presented that utilize the assistance of subject matter experts to create a research archive for researching fundamental texts of a variety of spiritual and religious domains. Once a leaf-node domain is selected at step 1310, a tool provided on the SME interface 206 allows the subject matter experts to suggest documents 288 for that domain 290 at step 1320. In some domains, it is likely that hundreds of real-world documents would be candidates for the documents 288 that are assigned to a domain 290 in the database 260 which is why, the system artificially caps the documents 288 assigned to a domain 290 at a preset number, such as no more than ten documents 288 per domain 290. To select the documents 288 to be used in the archive database 260, the tool in the SME interface 206 allows the various subject matter experts to vote on particular documents 288 at step 1330. The system 100 will attempt to ensure that canonical texts, historically significant texts, and contemporary texts are all represented in the limited set of documents 288 for a domain 290. To accomplish this, the documents selected in step 1320 may be categorized (e.g., "canonical," "historically significant," and "contemporary"), and documents compete against other documents in their own category for inclusion in the database 260. Once a preliminary set of documents 288 are approved for a domain 290, all of the subject matter experts will be allowed input as to whether the chosen set of documents 288 is balanced and of sufficient diversity and size to represent the 

Jeanblanc (U.S. Patent Application Publication # 2006/0112054 A1) discloses in para 25 and figure 1, a system to capture, manage, and share knowledge within an organization including facilitating the capture, management, and sharing of knowledge within any organized group of persons working for common goals or purposes. Specifically, a community of practice is formed to facilitate the capturing, managing, and sharing of knowledge. A community of practice is a group of persons (most typically in a single organization) grouped together for a common purpose or to achieve a common goal, including resident experts. A community of practice may be formed to develop a training program for employees in a division, or to create a set of standards for a new product line. A community of practice is not necessarily based on formal divisions within the organization, but may include members from many divisions who are involved in an aspect of the organization or a particular project. Also included in the community of practice is a set of procedures, best practices and standards that the community of practice can use in working towards the purpose or goal. After 

Erhart (U.S. Patent Application Publication # 2011/0125697 A1) in its abstract, paragraphs 4-8 and figure 2B, teaches a communication system for conducting an interaction with customers using social media. The communication system can include a social media gateway and a dialog system. The social media gateway can receive messages from social media and translate those messages into a form readable and usable by the dialog system. The dialog system, in turn, accepts the social media messages and associates those messages with one or more dialogs. A dialog is an automated communication scenario that allows the dialog system to automatically respond to the social media message or refer that message to an appropriate human agent. With the social media gateway and the dialog system, the communication system is operable to interact with customers across different social media. The system can also integrate agent interaction and feedback. The analysis algorithms can be tuned by feedback from Agents, subject matter experts, supervisors, and/or other contact center personnel. Such feedback is tied into the system through a programmable interface for the contact center personnel desktop.

Hence, as evidenced above, the prior art of record, although teaching bits and parts, fails to completely describe the invention set forth in the independent claims, namely an interactive software selection and modification method 

Dependent claims represent a narrower and more specific version of the invention set forth in independent claims, and thus as such, are also allowable for 

CONCLUSION

5.	The following prior art, made of record but not relied upon, is consideredpertinent to applicant's disclosure: Wang (U.S. Patent Application Publication # 2014/0125678 A1), Ghani (U.S. Patent Application Publication # 2017/0116384 A1), Choi (U.S. Patent Application Publication # 20130262129 A1), Ganapathi (U.S. Patent Application Publication # 2019/0361428 A1), Day (U.S. Patent Application Publication # 2009/0125796 A1), Spradling (U.S. Patent Application Publication # 2009/0187437 A1), Takla (U.S. Patent Application Publication # 2016/0042134 A1), Bruce (U.S. Patent Application Publication # 2015/0088668 A1), Frenkel (U.S. Patent Application Publication # 2014/0156254 A1), Rathod (U.S. Patent Application Publication # 2011/0208822 A1). These references are also included in the attached PTO-892 form.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJ SHARMA whose telephone number is (571)270-5487 (Direct Phone).  The examiner can normally be reached on Monday to Friday 8 am to 5 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799 (Direct Phone).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). In case you require assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NEERAJ SHARMA/
Primary Examiner, Art Unit 2659

571-270-5487 (Direct Phone)
571-270-6487 (Direct Fax)